Case: 17-70005      Document: 00513859325         Page: 1    Date Filed: 02/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-70005


JOHN H. RAMIREZ,

              Petitioner - Appellee

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:12-CV-410


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       John Ramirez is scheduled to be executed by the State of Texas on
February 2, 2017. On January 27, 2017, Ramirez filed two motions in the
district court: (1) a motion to stay the execution; and (2) a motion for the
appointment of new counsel pursuant to 18 U.S.C. § 3599. After holding a
hearing on January 31, 2017, the district court granted the motion to stay the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-70005    Document: 00513859325    Page: 2   Date Filed: 02/01/2017



                                No. 17-70005
execution and provisionally granted the motion for the appointment of new
counsel. The State has filed a motion to vacate the stay of execution in this
court. Reviewing the grant of the stay for abuse of discretion, we find no
reversible error on the part of the district court. See, e.g., Adams v. Thaler,
679 F.3d 312, 318 (5th Cir. 2012). Moreover, the district court did not lack
jurisdiction under these circumstances to grant the stay.         Battaglia v.
Stephens, 824 F.3d 470, 475–76 (5th Cir. 2016) (per curiam). Motion to vacate
stay of execution is DENIED.




                                      2